Appeal by a self-insured employer from an award of compensation under the Workmen’s Compensation Law. The Industrial Board has found that the claimant was injured on September 19, 1926, by being struck on the leg by a pinch bar, which blow resulted in infected ulcers and phlebitis of the leg with marked swelling and oedema below the knee. It found that claimant was first totally and then partially disabled and that he is now suffering from a permanent partial disability as a result of the accident of September 19, 1926. An award of compensation on account of reduced earnings was made and the case continued. The appellant urges that because the injury is confined to a member for which a schedule award is provided the classification of the case as a permanent partial disability is error. The appellant also contends that the injury is temporary and not permanent. There was proof in the record to the effect that while the injury is confined to the right leg, it is painful and claimant is at times unable to work because of it. There is also much medical proof to the effect that the claimant has a permanent partial disability. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.